DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-7 are currently under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bello et al. US 2008/0308192 A1(Bello).
Bello teaches a method of treating zinc alloy plated steel sheet comprising providing a steel sheet having a zinc alloy coating comprising Mg & Al[0009-0010], treating the zinc alloy coated steel sheet with an aqueous solution comprising sulfate ions and zinc ion, wherein the pH of the treatment solution is 5-7, rinsing and drying the treated zinc alloy plated steel sheet, thereby, forming an zinc hydroxysulfate/zinc sulfate based coating layer[0012-0023].
Regarding claims 1-2, Bello further teaches that the hydroxysulfate/sulfate coating layer has a sulfur content of 3.7-27mg/m2[0020, 0030].  Therefore, the coated steel sheet of Bello reads on the claimed steel.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bello et al. US 2008/0308192 A1(Bello)
The teachings of Bello are discussed in section 4 above.  
Regarding claim 6, the claimed Zn alloy coating layer thickness is a result effective variable that affects the corrosion resistance of the steel sheet(i.e. the thicker the coating layer the better the protection for the steel sheet).  Therefore, the claimed Zn alloy coating thickness is a result effective variable.  It would have been obvious to one of ordinary skill in the art to have arrived at the claimed Zn alloy coating thickness via routine optimization of the Zn alloy coating of Bello in order to achieve desired corrosion protection for the underlying steel sheet, absent persuasive evidence that the claimed particular thickness is significant.
Claims 3-5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bello et al. US 2008/0308192 A1(Bello), and further in view of Komatsu et al. US 6,235,410 B1(Komatsu).
The teachings of Bello are discussed in section 4 above.  However, Bello does not explicitly teach the amount of Mg an Al in the zinc alloy coating.
Komatsu teaches a Zn-Al-Mg alloy coating layer over a steel sheet, wherein the Zn-Al-Mg alloy coating layer preferably comprises 4.0-9.0wt% of Al and 2.0-3.5wt% of Mg(col. 6 lines 18-44).  
Regarding claims 3-5 and 7, it would have been obvious to the ordinary skill in the art to have incorporated the Zn-Al-Mg alloy coating, including 4.0-9.0wt% of Al and 2.0-3.5wt% of Mg as taught by Komatsu into the Zn alloy coating of Bello since Komatsu teaches such an amounts of Al and Mg in the Zn alloy coating layer improves the corrosion resistance of the plated steel sheet(col. 6 lines 19-43).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO00/15878 teaches a galvanized steel sheet further coated with a hydroxysulfate layer having a sulfate content of 3.5-27mg/m2 and wherein the Zn alloy coating is 7.5mm thick.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733